Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1

AMENDMENT NO. 1 dated as of February 6, 2015 (this “Agreement”), among Alpine
Funding LLC (the “Borrower”), SIC Advisors LLC (the “Portfolio Manager”), the
Financing Providers executing this Agreement on the signature pages hereto,
Citibank, N.A., as collateral agent (the “Collateral Agent”) and securities
intermediary (the “Securities Intermediary”), Virtus Group LP, as collateral
administrator (the “Collateral Administrator”) and JPMorgan Chase Bank, National
Association, as administrative agent (the “Administrative Agent”).

The Borrower, the Portfolio Manager, the Financing Providers party thereto, the
Collateral Agent, the Collateral Administrator, the Securities Intermediary and
the Administrative Agent are parties to a Loan Agreement dated as of July 23,
2014 (as amended, modified and supplemented and in effect from time to time, the
“Loan Agreement”).

The parties hereto wish now to amend the Loan Agreement in certain respects, and
accordingly, the parties hereto hereby agree as follows:

Section 1. Definitions. Except as otherwise defined in this Agreement, terms
defined in the Loan Agreement are used herein as defined therein. This Agreement
shall constitute a Loan Document for all purposes of the Loan Agreement and the
other Loan Documents.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
in Section 4 below, the Loan Agreement is hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the underlined text (indicated textually in the same manner as
the following example: double-underlined text) as set forth in Annex A hereto.

Section 3. Representations and Warranties. The Borrower and the Portfolio
Manager represent and warrant to the Financing Providers and each Agent that
(a) the representations and warranties set forth in Section 6.01 of the Loan
Agreement (as hereby amended) are true and correct in all material respects (or
if such representation and warranty is already qualified by the words
“material”, “materially” or “Material Adverse Effect”, then such representation
and warranty shall be true and correct in all respects) on the date hereof as if
made on and as of the date hereof (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date) and (b) no Default or Event of Default has occurred and is continuing.

Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective, as of the date hereof, upon satisfaction of the
following conditions:

(a) Execution. The Administrative Agent shall have received counterparts of this
Agreement executed by each of the parties hereto.

(b) Amendment Fee. The Borrower shall have paid the amendment fee contemplated
by the fee letter dated as of the date hereof between the Borrower and the
Administrative Agent.

(c) Opinions. The Administrative Agent shall have received one or more favorable
written opinions of Dechert LLP, counsel for the Borrower and the Portfolio
Manager, covering such matters relating to the transactions contemplated hereby
as the Administrative Agent shall reasonably request.

 

Amendment



--------------------------------------------------------------------------------

Section 5. Confirmation of Collateral. The Borrower (a) confirms its obligations
under each of the Loan Documents, (b) confirms that its obligations under the
Loan Agreement as amended hereby are entitled to the benefits of the pledge set
forth in the Loan Agreement and (c) confirms that its obligations under the Loan
Agreement as amended hereby constitute Secured Obligations. Each party, by its
execution of this Agreement, hereby confirms that the Secured Obligations shall
remain in full force and effect, and such Secured Obligations shall continue to
be entitled to the benefits of the grant of security interests set forth in the
Loan Agreement.

Section 6. Miscellaneous. Except as herein provided, the Loan Agreement shall
remain unchanged and in full force and effect. This Agreement may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same amendatory instrument and any of the parties hereto may execute this
Agreement by signing any such counterpart. Delivery of a counterpart by
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof. This Agreement and any right, remedy, obligation, claim,
controversy, dispute or cause of action (whether in contract, tort or otherwise)
based upon, arising out of or relating to this Agreement shall be governed by,
and construed in accordance with, the law of the State of New York without
regard to conflicts of law principles that would lead to the application of laws
other than the law of the State of New York.

[remainder of page left intentionally blank]

 

Amendment

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

ALPINE FUNDING LLC, as Company By: SIC Advisors LLC, its Designated Manager By
LOGO [g868870ex10_1pg03a.jpg]  

 

Name: Richard T. Allorto, Jr. Title: Chief Financial Officer SIC ADVISORS LLC,
as Portfolio Manager By

LOGO [g868870ex10_1pg03b.jpg]

 

 

Name: Richard T. Allorto, Jr. Title: Chief Financial Officer JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as Administrative Agent and as Lender By

LOGO [g868870ex10_1pg03c.jpg]

 

 

Name:

Louis J. Cerrotta

Title: EO

 

Amendment

- 3 -



--------------------------------------------------------------------------------

CITIBANK, N.A., as Collateral Agent and as Securities Intermediary By LOGO
[g868870ex10_1pg04a.jpg]  

 

Name: Thomas J. Vercados Title: Vice President VIRTUS GROUP LP, as Collateral
Administrator By LOGO [g868870ex10_1pg04b.jpg]  

 

Name: Joseph U. Elston Title: Partner

 

Amendment

- 4 -



--------------------------------------------------------------------------------

Annex A

[see attached]

 

Amendment

- 5 -



--------------------------------------------------------------------------------

EXECUTION VERSION

[CONFORMED FOR AMENDMENT NO. 1]

 

 

LOAN AGREEMENT

dated as of

July 23, 2014

among

ALPINE FUNDING LLC

The Financing Providers Party Hereto

The Collateral Administrator, Collateral Agent and Securities Intermediary Party
Hereto

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Administrative Agent

and

SIC ADVISORS LLC,

as Portfolio Manager

 

 



--------------------------------------------------------------------------------

Table of Contents

 

            Page   ARTICLE I    THE PORTFOLIO INVESTMENTS   

SECTION 1.01.

    

Purchases of Portfolio Investments

     1   

SECTION 1.02.

    

Procedures for Purchases and Related Financings

     1   

SECTION 1.03.

    

Conditions to Purchases

     2   

SECTION 1.04.

    

Sales of Portfolio Investments

     3   

SECTION 1.05.

    

Substitutions

     7    ARTICLE II    THE FINANCINGS   

SECTION 2.01.

    

Financing Commitments

     8   

SECTION 2.02.

    

[reserved]

     8   

SECTION 2.03.

    

Financings; Use of Proceeds

     8   

SECTION 2.04.

    

Other Conditions to Financings

     9    ARTICLE III    ADDITIONAL TERMS APPLICABLE TO THE FINANCINGS   

SECTION 3.01.

    

The Advances

     10   

SECTION 3.02.

    

General

     13   

SECTION 3.03.

    

Taxes

     13    ARTICLE IV    COLLECTIONS AND PAYMENTS   

SECTION 4.01.

    

Interest Proceeds

     18   

SECTION 4.02.

    

Principal Proceeds

     18   

SECTION 4.03.

    

Principal and Interest Payments; Prepayments; Commitment Fee

     19   

SECTION 4.04.

    

Payments Generally

     20   

SECTION 4.05.

    

MV Cure Account Deposits

     2021   

SECTION 4.06.

    

Termination or Reduction of Commitments

     21    ARTICLE V    THE PORTFOLIO MANAGER   

SECTION 5.01.

    

[reserved]

     2122   

SECTION 5.02.

    

Portfolio Manager Representations as to Eligibility Criteria; Etc.

     2122   

SECTION 5.03.

    

Exculpation

     2122    ARTICLE VI    REPRESENTATIONS, WARRANTIES AND COVENANTS   

SECTION 6.01.

    

Representations and Warranties

     22   

SECTION 6.02.

    

Covenants of the Company

     26   

SECTION 6.03.

    

Amendments of Portfolio Investments, Etc.

     3031   



--------------------------------------------------------------------------------

ARTICLE VII    EVENTS OF DEFAULT    ARTICLE VIII    ACCOUNTS; COLLATERAL
SECURITY   

SECTION 8.01.

The Accounts; Agreement as to Control

  3334   

SECTION 8.02.

Collateral Security; Pledge; Delivery

  3435    ARTICLE IX    THE AGENTS   

SECTION 9.01.

Appointment of Administrative Agent and Collateral Agent

  3738   

SECTION 9.02.

Additional Provisions Relating to the Collateral Agent and the Collateral
Administrator

  4041    ARTICLE X    MISCELLANEOUS   

SECTION 10.01.

Non-Petition

  4142   

SECTION 10.02.

Notices

  4243   

SECTION 10.03.

No Waiver

  4243   

SECTION 10.04.

Expenses; Indemnity; Damage Waiver

  4243   

SECTION 10.05.

Amendments

  4344   

SECTION 10.06.

Successors; Assignments

  4344   

SECTION 10.07.

Governing Law; Submission to Jurisdiction; Etc.

  4546   

SECTION 10.08.

Counterparts

  46   

SECTION 10.09.

Headings

  4647   

Schedules

 

Schedule 1 Transaction Schedule Schedule 2 Contents of Approval Request Schedule
3 Eligibility Criteria Schedule 4 Concentration Limitations Schedule 5 List of
Ineligible Persons Schedule 6 Moody’s Industry Classifications

Exhibit

 

Exhibit A Form of Request for Advance

 

- ii -



--------------------------------------------------------------------------------

LOAN AGREEMENT dated as of July 23, 2014 (this “Agreement”) among ALPINE FUNDING
LLC, as borrower (the “Company”); SIC ADVISORS LLC (the “Portfolio Manager”);
the Financing Providers party hereto; the Collateral Agent party hereto (in such
capacity, the “Collateral Agent”); the Collateral Administrator party hereto (in
such capacity, the “Collateral Administrator”); the Securities Intermediary
party hereto (in such capacity, the “Securities Intermediary”); and JPMORGAN
CHASE BANK, NATIONAL ASSOCIATION, as administrative agent for the Financing
Providers hereunder (in such capacity, the “Administrative Agent”).

The Portfolio Manager and the Company wish for the Company to accumulate certain
loans and other debt securities (the “Portfolio Investments”), all on and
subject to the terms and conditions set forth herein.

On and subject to the terms and conditions set forth herein, JPMorgan Chase
Bank, National Association (“JPMCB”) has agreed to make advances to the Company
(“Advances”) hereunder to the extent specified on the transaction schedule
attached as Schedule 1 hereto (the “Transaction Schedule”). JPMCB, together with
its respective successors and permitted assigns, are referred to herein as the
“Financing Providers”, and the types of financings to be made available by them
hereunder are referred to herein as the “Financings”. For the avoidance of
doubt, the terms of this Agreement relating to types of Financings not indicated
on the Transaction Schedule as being available hereunder shall not bind the
parties hereto, and shall be of no force and effect.

Furthermore, on or about the date hereof, the Company intends to acquire certain
Portfolio Investments pursuant to a Sale and Contribution Agreement (the “Sale
Agreement”), dated on or about the date hereof, between the Company and Sierra
Income Corporation (the “Seller”).

Accordingly, the parties hereto agree as follows:

ARTICLE I

THE PORTFOLIO INVESTMENTS

SECTION 1.01. Purchases of Portfolio Investments. From time to time during the
Reinvestment Period, the Company may acquire Portfolio Investments, or request
that Portfolio Investments be acquired for the Company’s account, all on and
subject to the terms and conditions set forth herein. Each such acquisition is
referred to herein as a “Purchase”, and all Portfolio Investments so Purchased
(or Substituted) and not otherwise sold or liquidated are referred to herein as
the Company’s “Portfolio”.

As used herein, (a) “Reinvestment Period” means the period beginning on, and
including, the Effective Date and ending on, but excluding, July 23, 2017the
earlier of (x) January 23, 2018 or (y) the date on which a Market Value Event
occurs and (b) “Maturity Date” means the date that is the earliest of (1) the
Scheduled Termination Date set forth on the Transaction Schedule, (2) the date
on which the Secured Obligations become due and payable following the occurrence
of an Event of Default under Article VII and (3) the date on whichafter a Market
Value Event occuron which all Portfolio Investments have been sold and the
proceeds therefrom have been received by the Company.

SECTION 1.02. Procedures for Purchases, Substitutions and Related Financings.

(a) Timing of Approval Requests. No later than five (5) Agent Business Days (or
such shorter period as the Administrative Agent may agree in its sole
discretion) before the date on



--------------------------------------------------------------------------------

date that the Net Asset Value does not equal or exceed the product of (a) the
Market Value Trigger specified on the Transaction Schedule and (b)(x) the
principal amount of the outstanding Advances (assuming that Advances have been
made for any outstanding Purchase Commitments which have traded but not settled
(other than Purchase Commitments which have traded but not settled within
fifteen (15) Business Days (or such longer period of time agreed to by the
Administrative Agent in its sole discretion) of the related Trade Date)) minus
(y) the amounts on deposit in the Accounts (including cash and Eligible
Investments) representing Principal Proceeds and (ii) a Market Value Cure
Failure or (B) if in connection with any Market Value Cure, a Portfolio
Investment sold, contributed or deemed to have been contributed to the Company
shall fail to settle within (i) in the case of a Loan, fifteen (15) Business
Days (or such longer period of time agreed to by the Administrative Agent in its
sole discretion) from the related Trade Date thereof and (ii) in the case of any
other Portfolio Investment, four (4) Business Days (or such longer period of
time agreed to by the Administrative Agent in its sole discretion) from the
related Trade Date thereof.

“Mezzanine Loan” means a Portfolio Investment which is unsecured, subordinated
debt of a company that represents a claim on such company’s assets which is
senior only to that of the equity securities of such company.

“Nationally Recognized Valuation Provider” means (i) Houlihan Lokey Howard &
Zukin, (ii) Lincoln International LLC (f/k/a Lincoln Partners LLC), (iii) Duff &
Phelps Corp., (iv) Valuation Research Corporation, (v) FTI Consulting, Inc. and
(vi) Murray Devine; provided that any entity providing professional asset
valuation services may be added to this definition by the Company (with the
consent of the Administrative Agent) or added to or removed from this definition
by the Administrative Agent from time to time by notice thereof to the Company
and the Portfolio Manager (so long as, in the case of any removal, at least
three (3) such providers are included in this definition).

“Net Asset Value” means the sum of the Market Value of each Portfolio Investment
(both owned and in respect of which there are outstanding Purchase Commitments
which have traded but not settled) in the Portfolio that is not (x) an
Ineligible Investment or (y) a Portfolio Investment which has traded but not
settled (i) in the case of a Loan, within fifteen (15) Business Days (or such
longer period of time agreed to by the Administrative Agent in its sole
discretion) from the related Trade Date thereof and (ii) in the case of any
other Portfolio Investment, within four (4) Business Days (or such longer period
of time agreed to by the Administrative Agent in its sole discretion) from the
related Trade Date thereof.

“Second Lien Loan” means a Portfolio Investment (i) that is secured by a pledge
of collateral, which security interest is validly perfected and second priority
(subject to liens for taxes or regulatory charges and any other liens permitted
under the related underlying instruments that are reasonable and customary for
similar loans) under applicable law and (ii) the Portfolio Manager determines in
good faith that the value of the collateral securing the loan (including based
on enterprise value) on or about the time of origination or acquisition by the
Company equals or exceeds the outstanding principal balance thereof plus the
aggregate outstanding balances of all other loans of equal or higher seniority
secured by the same collateral. For the avoidance of doubt, a Second Lien Loan
shall not include a Portfolio Investment that satisfies clause (ii)(b) of the
definition of First Lien Loan.

SECTION 1.05. Substitutions.

The Company may replace a Portfolio Investment with another Portfolio Investment
(each such replacement, a “Substitution”  and such new Portfolio Investment, a
“Substitute Portfolio

 

- 7 -



--------------------------------------------------------------------------------

Investment”) so long as the Company has submitted an Approval Request and all
other applicable conditions precedent set forth in Section 1.03 have been
satisfied with respect to each Substitute Portfolio Investment to be acquired by
the Company in connection with such Substitution. In no event shall the
aggregate outstanding balance of Portfolio Investments in the Portfolio subject
to a Substitution, together with the aggregate outstanding balance of Portfolio
Investments sold to the Seller by the Borrower (in each case other than in
connection with the sale or substitution of a Warranty Portfolio Investment),
exceed 20% of the aggregate Financing Commitments in effect during the
Reinvestment Period.

ARTICLE II

THE FINANCINGS

SECTION 2.01. Financing Commitments.

Subject to the terms and conditions set forth herein, during the Reinvestment
Period each Financing Provider hereby severally agrees to make available to the
Company on a revolving basis the types of Financing identified on the
Transaction Schedule as applicable to such Financing Provider, in U.S. dollars,
in an aggregate amount, for such Financing Provider and such type of Financing,
not exceeding the amount of its Financing Commitment for such type of Financing.
The Financing Commitments shall terminate on the earlier of the Maturity Date
and the occurrence of a Market Value Event (or, if earlier, the date of
termination of the Financing Commitments pursuant to Article VII). As used
herein, “Financing Commitment” means, with respect to each Financing Provider
and each type of Financing available hereunder at any time, the commitment of
such Financing Provider to provide such type of Financing to the Company
hereunder in an amount up to but not exceeding the portion of the applicable
financing limit set forth on the Transaction Schedule that is held by such
Financing Provider at such time.

A Financing Provider with a Financing Commitment to make Advances hereunder is
referred to as a “Lender”.

SECTION 2.02. [reserved].

SECTION 2.03. Financings; Use of Proceeds.

(a) Subject to the satisfaction or waiver of the conditions to the Purchase of a
Portfolio Investment set forth in Section 1.03 both as of the related Trade Date
and Settlement Date, the applicable Financing Providers will make the applicable
Financing available to the Company on the date specified in the request
submitted by the Portfolio Manager (which shall be no sooner than one
(1) Business Day following the date of such request and in any event no later
than the related Settlement Date, if applicable, which shall be no sooner than
one (1) Business Day following the date of such request) as provided herein.

(b) Except as expressly provided herein, the failure of any Financing Provider
to make any Advance required hereunder shall not relieve any other Financing
Provider of its obligations hereunder. If any Financing Provider shall fail to
provide any Financing to the Company required hereunder, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Financing Provider to satisfy such Financing Provider’s
obligations hereunder until all such unsatisfied obligations are fully paid.

(c) Subject to Section 2.03(e), the Company shall use the proceeds of the
Financings received by it hereunder to purchase the Portfolio Investments
identified in the related Approval Request or, to make advances to the obligor
of Delayed Funding Term Loans in accordance with the

 

- 8 -



--------------------------------------------------------------------------------

underlying instruments relating thereto or to make Permitted Distributions
permitted by Article VI, provided that, if the proceeds of a Financing are
deposited in the Collection Account as provided in Section 3.01 prior to or on
the Settlement Date for any Portfolio Investment but the Company is unable to
Purchase such Portfolio Investment on the related Settlement Date, or if there
are proceeds of such Financing remaining after such Purchase, then, subject to
Section 3.01(a), the Collateral Agent shall apply such proceeds on such date as
provided in Article IV. The proceeds of the Financings shall not be used for any
other purpose.

(d) With respect to any Advance, the Portfolio Manager shall, on behalf of the
Company, submit a request substantially in the form of Exhibit A to the Lenders
and the Administrative Agent, with a copy to the Collateral Agent and the
Collateral Administrator, not later than 2:00p.m. New York City time, one
(1) Business Day prior to the Business Day specified as the date on which such
Advance shall be made and, upon receipt of such request, the Lenders shall make
such Advances in accordance with the terms set forth in Section 3.01. Any
requested Advance shall be (i) in an amount such that, after giving effect
thereto and the related purchase (if any) of the applicable Portfolio
Investment(s), the Compliance Condition is satisfied, and (ii) if related to the
Purchase of any Portfolio Investment, no later than ten (10) Agent Business Days
after the date on which the Administrative Agent approved such Purchase in
accordance herewith.

(e) If, on the last day of the Ramp-Up Period, the aggregate principal amount of
the outstanding Advances (assuming that Advances have been made for any
outstanding Purchase Commitments which have traded but not settled) is less than
80% of the aggregate Financing Commitments, then the Portfolio Manager (on
behalf of the Company) shall be deemed to have requested a Financing on such
date, and the Lenders shall make a corresponding Advance in accordance with
Article III on such day (or, if such day is not a Business Day, the next
succeeding Business Day), such that after the funding thereof, the aggregate
principal amount of the outstanding Advances (assuming that Advances have been
made for any outstanding Purchase Commitments which have traded but not settled)
is equal to 80% of the aggregate Financing Commitments. “Ramp-Up Period” means
the period from and including the Effective Date to but excluding
February 23August 6, 2015. The proceeds of such Advance shall be deposited in
the Collection Account and held as cash pending the acquisition of additional
Portfolio Investments.

SECTION 2.04. Other Conditions to Financings. Notwithstanding anything to the
contrary herein, the obligations of the Lenders to make Advances shall not
become effective until the date (the “Effective Date”) on which each of the
following conditions is satisfied (or waived by the Administrative Agent in its
sole discretion):

(a) Executed Counterparts. The Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence reasonably satisfactory
to the Administrative Agent (which may include electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement.

(b) Loan Documents. The Administrative Agent (or its counsel) shall have
received reasonably satisfactory evidence that the Sale Agreement and the
Management Agreement (such documents, together with this Agreement, the “Loan
Documents”) have been executed and are in full force and effect, and that the
initial sales and contributions contemplated by the Sale Agreement shall have
been consummated in accordance with the terms thereof.

 

- 9 -



--------------------------------------------------------------------------------

occurred, in which case, selected by the Administrative Agent) (“Eligible
Investments”). Eligible Investments shall mature no later than the end of the
next succeeding Calculation Period.

Interest Proceeds on deposit in the Collection Account shall be withdrawn by the
Collateral Agent (at the written direction of the Company (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Market Value Event, the Administrative Agent)) and remitted to
the Company to be applied (i) to make payments in accordance with this Agreement
or (ii) to make Permitted Distributions and Permitted RIC Tax Distributions
permitted by Article VI, in each case with prior notice to the Administrative
Agent.

SECTION 4.02. Principal Proceeds. The Company shall notify the obligor with
respect to each Portfolio Investment owned by it to remit all amounts that
constitute Principal Proceeds to the Collection Account. To the extent Principal
Proceeds are received by the Company other than by deposit into the Collection
Account, the Company shall cause all Principal Proceeds received on the
Portfolio Investments owned by it to be deposited in the Collection Account or
remitted to the Collateral Agent, and the Collateral Agent shall credit to the
Collection Account all Principal Proceeds received by it immediately upon
receipt thereof. As used herein, “Principal Proceeds” means all amounts received
by the Company with respect to the Portfolio Investments or any other
Collateral, and all amounts otherwise on deposit in the Accounts (including cash
contributed by the Company), in each case other than Interest Proceeds.

All Principal Proceeds shall be retained in the Collection Account and invested
at the written direction of the Administrative Agent in overnight Eligible
Investments selected by the Portfolio Manager (unless an Event of Default has
occurred and is continuing or a Market Value Event has occurred, in which case,
selected by the Administrative Agent). All investment income on such Eligible
Investments shall constitute Interest Proceeds.

Principal Proceeds on deposit in the Collection Account shall be withdrawn by
the Collateral Agent (at the written direction of the Company (or, upon the
occurrence and during the continuance of an Event of Default or upon the
occurrence of a Market Value Event, the Administrative Agent)) and remitted to
the Company to be applied (i) to make payments in accordance with this
Agreement, (ii) towards the purchase price of Portfolio Investments purchased in
accordance with this Agreement, (iii) to make Permitted Distributions and
Permitted RIC Tax Distributions permitted by Article VI, in each case with prior
notice to the Administrative Agent or (iv) to make advances to the obligor of
Delayed Funding Term Loans in accordance with the underlying instruments
relating thereto.

SECTION 4.03. Principal and Interest Payments; Prepayments; Commitment Fee.

(a) The unpaid principal amount of the Advances (together with accrued interest
thereon) shall be paid to the Administrative Agent for the account of each
Lender on the Maturity Date and any and all cash in the Accounts shall be
applied to the satisfaction of the Secured Obligations on the Maturity Date (and
any remaining cash shall be released to or at the direction of the Company).

(b) Accrued interest on the Advances shall be payable in arrears on each
Interest Payment Date; provided that (i) interest accrued pursuant to the second
sentence of Section 3.01(b) shall be payable on demand and (ii) in the event of
any repayment or prepayment of any Advances, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such

 

- 19 -



--------------------------------------------------------------------------------

repayment or prepayment. “Interest Payment Date” means the third Business Day
after the last day of each Calculation Period.

(c) Subject to Section 4.03(d), the Company shall have the right from time to
time to prepay outstanding Advances in whole or in part on the last day of any
Calculation Period (or on any Business Day in connection with a Market Value
Cure), subject to the requirements of this Section 4.03(c).

The Company shall notify the Administrative Agent by electronic mail of any
prepayment hereunder not later than 2:00 p.m., New York City time, three
(3) Business Days before the date of prepayment (which shall be the last day of
a Calculation Period, unless such prepayment is in connection with a Market
Value Cure). Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of the Advances to be prepaid. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of outstanding Advances
shall be in an amount not less than $2,000,000. Prepayments shall be accompanied
by accrued and unpaid interest.

Prior to the first anniversary of the date hereofMay 20, 2016, the Company may
not make a prepayment (other than in connection with a Market Value Cure or
pursuant to Section 4.03(g)) such that, after such prepayment, the aggregate
principal amount of the outstanding Advances is less than 80% of the aggregate
Financing Commitments.

If at any time after the first anniversary of the date hereofMay 20, 2016 and
during the Reinvestment Period the Company makes a prepayment (other than in
connection with a Market Value Cure) such that, after such prepayment, the
aggregate principal amount of the outstanding Advances is less than 80% of the
aggregate Financing Commitments, then, simultaneously with such prepayment, the
Financing Commitments shall be automatically reduced by a corresponding amount
such that after such prepayment and reduction, the aggregate principal amount of
the outstanding Advances is equal to 80% of the aggregate Financing Commitments
(as so reduced).

(d) Each commitment reduction pursuant to Section 4.03(c) or Section 4.06 (other
than in connection with a Market Value Cure) shall be accompanied by a premium
equal to (i) if such commitment reduction is made after the first anniversary of
the date hereofMay 20, 2016 and on or prior to the second anniversary of the
date hereofFebruary 20, 2017, 1.00% of the principal amount of such commitment
reduction and (ii) if such commitment reduction is made after the second
anniversary of the date hereofFebruary 20, 2017, zero. Notwithstanding anything
in this Article IV, no premium shall be payable by the Company in the event that
the Company terminates or reduces the Financing Commitments or prepays Advances
outstanding hereunder, in each case as expressly permitted hereunder, (a) when
the Administrative Agent has not approved 75% or more of Portfolio Investments
with an initial Market Value of at least 80% of the par amount thereof submitted
by the Company for approval prior to any date, such percentage to be calculated
based on the ratio of (i) the number of Portfolio Investments reviewed and
approved by the Administrative Agent to (ii) the number of Portfolio Investments
that are presented for approval by the Company to the Administrative Agent in
good faith; provided that the foregoing clause (a) shall not apply if less than
ten (10) Portfolio Investments have been so presented for approval prior to the
first anniversary of this Agreement, (b) if JPMorgan Chase Bank, National
Association ceases to act as Administrative Agent hereunder, (c) if the Company
elects to terminate or reduce the Financing Commitments as a result of a
Lender’s default in its obligations hereunder or (d) the Advances are prepaid in
connection with a Market Value Cure.

 

- 20 -



--------------------------------------------------------------------------------

(e) The Company agrees to pay to the Administrative Agent, (A) from and after
the last day of the Ramp Up PeriodFebruary 23, 2015, for the account of each
Lender, a commitment fee which shall accrue at 0.50% on the average daily unused
amount of the Financing Commitment of such Lender (assuming, solely for the
calculation pursuant to this Section 4.03(e)(A), the aggregate Financing
Commitments of all Lenders to be $150,000,000) during the period from and
including February 23, 2015, to but excluding August 6, 2015, and (B) from and
after August 6, 2015, for the account of each Lender, a commitment fee which
shall accrue at 0.50% on the average daily unused amount of the Financing
Commitment of such Lender during the period from and including the last day of
the Ramp Up PeriodAugust 6, 2015, to but excluding the last day of the
Reinvestment Period. Accrued commitment fees shall be payable in arrears on each
Interest Payment Date occurring after the last day of the Ramp Up
PeriodFebruary 23, 2015, and on the earlier of (i) date on which the Financing
Commitments terminate and (ii) the last day of the Reinvestment Period. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

(f) The Company agrees to pay the Administrative Agent, for the account of each
Lender, an upfront fee on the date hereof in an aggregate amount equal to
$1,050,000. Once paid, such fee or any part thereof shall not be refundable
under any circumstances.

(g) Without limiting Section 4.03(c). the Company shall have the right from time
to time to prepay outstanding Advances in whole or in part on any date with
proceeds from sales of Portfolio Investments directed by the Administrative
Agent pursuant to Section 1.04. Each partial prepayment of outstanding Advances
pursuant to this Section 4.03(g) shall be in an amount not less than $100,000.
Prepayments shall be accompanied by accrued and unpaid interest.

SECTION 4.04. Payments Generally. All payments to the Lenders or the
Administrative Agent shall be made to the Administrative Agent at the account
designated in writing to the Company and the Collateral Agent for further
distribution by the Administrative Agent (if applicable). The Administrative
Agent shall give written notice to the Collateral Agent and the Collateral
Administrator (on which the Collateral Agent and the Collateral Administrator
may conclusively rely) and the Portfolio Manager of the calculation of amounts
payable to the Financing Providers in respect of the Financings and the amounts
payable to the Portfolio Manager. At least three Business Days prior to each
Interest Payment Date, the Administrative Agent shall deliver an invoice to the
Portfolio Manager, the Collateral Agent and the Collateral Administrator in
respect of the interest due on such Interest Payment Date. All payments not made
to the Administrative Agent for distribution to the Lenders shall be made as
directed in writing by the Administrative Agent. Subject to Section 3.03 hereof,
all payments hereunder shall be made without setoff or counterclaim. All
payments hereunder shall be made in U.S. dollars. All interest hereunder shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

SECTION 4.05. MV Cure Account Deposits. The Company shall cause all cash
received by it in connection with a contribution of cash by the Seller in
accordance with clause (i) of the definition of Market Value Cure to be
deposited in the MV Cure Account or

 

- 21 -



--------------------------------------------------------------------------------

remitted to the Collateral Agent, and the Collateral Agent shall credit to the
MV Cure Account such amounts received by it (and identified as such) immediately
upon receipt thereof. Prior to the Maturity Date, all cash amounts in the MV
Cure Account shall be invested in overnight Eligible Investments at the written
direction of the Administrative Agent (as directed by the Required Financing
Providers). All amounts contributed to the Company by the Seller in connection
with a Market Value Cure shall be paid free and clear of any right of chargeback
or other equitable claim. Any amounts on deposit in the MV Cure Account shall be
repaid to the Company upon the payment in full of the Secured Obligations (other
than unmatured contingent indemnification and reimbursement obligations) and the
termination of the Financing Commitments.

SECTION 4.06. Termination or Reduction of Commitments.

(a) From and after the first anniversary of the date hereofMay 20, 2016, the
Company shall be entitled at its option and upon five (5) Business Days’ prior
written notice to the Administrative Agent to either (i) terminate the Financing
Commitments in whole upon payment in full of all Advances, all accrued and
unpaid interest and all other Secured Obligations (other than unmatured
contingent indemnification and reimbursement obligations) or (ii) reduce in part
the portion of the Financing Commitments that exceeds the sum of the outstanding
Advances.

(b) The Financing Commitments shall be automatically reduced on the date of any
prepayment made in accordance with the definition of “Market Value Cure”, in
each case in an amount equal to the amount of such prepayment.

(c) The Financing Commitments shall be reduced to the extent required by Section
4.03(c).

 

- 22 -



--------------------------------------------------------------------------------

contested in good faith by appropriate proceedings and for which disputed
amounts adequate reserves in accordance with GAAP have been made or (ii) the
failure of which to pay or discharge could not reasonably be expected to have a
Material Adverse Effect;

(z) shall maintain proper books of record and account, distinct and separate
from those of any other person (except with respect to consolidation for tax and
consolidated accounting purposes), in which full, true and correct entries in
conformity with GAAP consistently applied shall be made of all financial
transactions and matters involving the assets and business of the Company and
shall permit the Administrative Agent to inspect its books and records during
normal business hours with at least one (1) Business Days’ prior written notice;

(aa) shall not make any Restricted Payments without the prior written consent of
the Administrative Agent; provided that (A) the Company may make Permitted
Distributions (other than Permitted RIC Tax Distributions) during the
Reinvestment Period so long as (i) no Default or Event of Default has occurred
and is continuing and no Market Value Event has occurred (in each case, or would
occur after giving effect to such Permitted Distribution), (ii) the Company
gives at least three (3) Business Days prior notice thereof to the
Administrative Agent and (iii) after giving effect to such Permitted
Distribution, the Compliance Condition is satisfied and (B) the Company may make
Permitted RIC Tax Distributions so long as (i) after giving effect to such
Permitted RIC Tax Distribution, the Compliance Condition is satisfied, (ii) the
Company gives at least three (3) Business Days prior notice thereof to the
Administrative Agent and (iii) after the occurrence and during the continuance
of an Event of Default, the aggregate amount of all Permitted RIC Tax
Distributions made in any calendar quarter (after giving effect to such
Permitted RIC Tax Distribution) is not greater than $1,500,000;

(bb) shall not make or hold any Investments, except the Portfolio Investments or
Investments (A) constituting Eligible Investments, (B) those the Company shall
have acquired or received as a distribution in connection with a workout,
bankruptcy, foreclosure, restructuring or similar process or proceeding
involving a Portfolio Investment or any issuer thereof, and (C) received in
connection with making an Eligible Investment;

(cc) shall not enter into any agreement which prohibits the creation or
assumption of any lien upon its properties, revenues or assets, whether now
owned or hereafter acquired, other than the Loan Documents;

(dd) [reserved];

(ee) shall not purchase or otherwise acquire or receive as a distribution any
commodities or any fee interest in real property or any equivalent interest in
real property under any applicable law, except for such commodities or fee
interest in real property as the Company shall have acquired or received as a
distribution in connection with a workout, bankruptcy, foreclosure,
restructuring or similar process or proceeding involving a Portfolio Investment
or any issuer thereof; provided that the Company shall disclose such acquisition
or receipt of any such commodities or fee interest in real property to the
Administrative Agent promptly following the acquisition or receipt thereof;

(ff) shall not cancel, terminate or consent to or accept any cancellation or
termination of, amend, modify or change in any manner any term or condition of
the Management Agreement in any manner that materially and adversely affects the
Lenders;

 

- 30 -



--------------------------------------------------------------------------------

“Permitted Distribution” means, from and after the commencement ofduring the
Reinvestment Period, (i) distributions of Interest Proceeds and/or Principal
Proceeds to the Seller (or other permitted equity holders of the Company) on
account of the equity interests owned by such Person, (ii) distributions of
Interest Proceeds in respect of premiums relating to any insurance obtained by
the Company that is expressly permitted by the organizational documents of the
Company or (iii) distributions of Interest Proceeds to the Portfolio Manager in
respect of expenses and indemnities payable in accordance with the Management
Agreement.; provided that, notwithstanding the foregoing, Permitted
Distributions shall not include (i) distributions of Interest Proceeds to the
extent that, after giving effect to such distributions, in the reasonable
judgment of the Portfolio Manager, there would not be sufficient amounts
available to pay accrued interest on the Advances on the immediately following
Interest Payment Date, (ii) distributions of Principal Proceeds to the extent
that, after giving effect to such distributions, in the reasonable judgment of
the Portfolio Manager, there would not be sufficient amounts available to pay
the purchase price in respect of Purchase Commitments which have traded but not
settled and (iii) Permitted RIC Tax Distributions.

“Permitted RIC Tax Distribution” means distributions to the Seller (from the
Accounts or otherwise) to the extent required to allow the Seller to make
sufficient distributions to qualify as a RIC and to otherwise eliminate federal
or state income or excise taxes payable by the Seller in or with respect to any
taxable year of the Seller (or any calendar year, as relevant); provided that
(A) the amount of any such payments made in or with respect to any such taxable
year (or calendar year, as relevant) of the Seller shall not exceed 115% of the
amounts that the Company would have been required to distribute to the Seller
to: (i) allow the Company to satisfy the minimum distribution requirements that
would be imposed by Section 852(a) of the Code (or any successor thereto) to
maintain its eligibility to be taxed as a RIC for any such taxable year,
(ii) reduce to zero for any such taxable year the Company’s liability for
federal income taxes imposed on (y) its investment company taxable income
pursuant to Section 852(b)(1) of the Code (or any successor thereto), or (z) its
net capital gain pursuant to Section 852(b)(3) of the Code (or any successor
thereto), and (iii) reduce to zero the Company’s liability for federal excise
taxes for any such calendar year imposed pursuant to Section 4982 of the Code
(or any successor thereto), in the case of each of (i), (ii) or (iii),
calculated assuming that the Company had qualified to be taxed as a RIC under
the Code and (B) after the occurrence and during the continuance of an Event of
Default, the amount of Permitted RIC Tax Distributions made in any calendar
quarter shall not exceed U.S.$1,500,000.

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares or other equity interests in the Company now
or hereafter outstanding; (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, by
the Company of any shares or other equity interests in the Company now or
hereafter outstanding; and (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares or other equity interests in the Company now or hereafter outstanding.

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under Subchapter M of the Code.

SECTION 6.03. Amendments of Portfolio Investments, Etc. If the Company or the
Portfolio Manager receives any notice or other communication concerning any
amendment, supplement, consent, waiver or other modification of any Portfolio
Investment or any related underlying instrument or rights thereunder (each, an
“Amendment”) with respect to any Portfolio Investment or any related underlying
instrument, or makes any affirmative determination to exercise or

 

- 32 -



--------------------------------------------------------------------------------

SCHEDULE 1

Transaction Schedule

 

1.      Types of Financing

Available Financing Limit

Advances

yes U.S.$150,000,000300,000,000

2.      Financing Providers

Financing Commitment

Lender:

JPMorgan Chase Bank, National Association U.S. $150,000,000300,000,000, as
reduced from time to time pursuant to Section 1.04, Section 4.03(c), 4.03(g) or
Section 4.06

3.      Scheduled Termination Date:

JanuaryJuly 23, 2019

4.      Interest Rates

Applicable Margin for Advances:

With respect to interest based on the LIBO Rate, 3.25% per annum.

With respect to interest based on the Base Rate, 3.25% per annum.

5.      Account Numbers

Custodial Account:

MV Cure Account:

Collection Account:

11262500

11262600

11262700

6.      Market Value Trigger:

160%

7.      Purchases of Restricted Securities

Notwithstanding anything herein to the contrary, no Portfolio Investment may
constitute, at the time of initial purchase, a Restricted Security. As used
herein, “Restricted Security” means any security that forms part of a new issue
of publicly issued securities (a) with respect to which an Affiliate of any
Financing Provider that is a “broker” or a “dealer”, within the meaning of the
Securities Exchange Act of 1934, participated in the distribution as a member of
a selling syndicate or group within 30 days of the proposed purchase by the
Company and (b) which the Company proposes to purchase from any such Affiliate
of any Financing Provider.

[remainder of page intentionally blank]



--------------------------------------------------------------------------------

Addresses for Notices

 

The Company:

Alpine Funding LLC

375 Park Avenue, 33rd Floor

New York, New York 10152

Attn: Richard T. Allorto, Jr.


Fax: 212-759-0098

Email:

Rick.allorto@medleycapital.com

The Portfolio Manager:

SIC Advisors LLC

375 Park Avenue, 33rd Floor

New York, New York 10152

Attn: Richard T. Allorto, Jr.


Fax: 212-759-0098

Email:

Rick.allorto@medleycapital.com

The Administrative Agent:

JPMorgan Chase Bank, National Association

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

 

with a copy to

Attention: Ryan Hanks


Telephone: (302) 634-2030

JPMorgan Chase Bank, National

Association

383 Madison Ave.

New York, New York 10179

Attention: Louis Cerrotta


Telephone: 212-622-7092

Email:

louis.cerrotta@jpmorgan.com

doreenlarry.lw .markowitzwise@jpmorgan.com

larryvincenzo.wf .wisebuffolino@jpmorgan.com

vincenzo.f.buffolino@jpmorgan.com

ruchira.patel@jpmorgan.com
Keith.Harden@jpmchase.com
Allison.Shapiro@jpmorgan.com
Ravi.d.Sarawgi @jpmorgan.com
Lori.Ying@jpmorgan.com
ct.financing.requests@jpmorgan.com

de_custom_business@jpmorgan.com

Jacob.s.poIlack@jpmorgan.com

The Collateral Agent:

Citibank, N.A.

480 Washington Blvd., 30th Floor Jersey City, NJ 07310

Attention: Agency & Trust – Alpine Funding The Securities Intermediary:

Citibank, N.A.

388 Greenwich Street, 14th Floor

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 2

Contents of Approval Requests

Each Approval Request shall include the following information for the related
Portfolio Investment(s):

JPMorgan Chase Bank, National Association,

as Administrative Agent

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Attention: Ryan Hanks

Email: ryan.j.hanks@jpmorgan.com

JPMorgan Chase Bank, National Association,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: Louis Cerrotta

Email: louis.cerrotta@jpmorgan.com

doreen.l.markowitz    larry.w.wise@jpmorgan.com

larryvincenzo.wf .wisebuffolino@jpmorgan.com

vincenzo.f.buffolino@jpmorgan.com

ruchira.patel@jpmorgan.com

Keith.Harden@jpmchase.com

Allison.Shapiro@jpmorgan.com

Ravi.d.Sarawgi@jpmorgan.com

Lori.Ying@jpmorgan.com

ct.financing.requests@jpmorgan.com

de_custom_business@jpmorgan.com

Jacob.s.pollack@jpmorgan.com

JPMorgan Chase Bank, National Association,

as Lender

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713



--------------------------------------------------------------------------------

Attention: Ryan Hanks

cc:

[    ]

Citibank, N.A., as Collateral Agent

Virtus Group LP, as Collateral Administrator

Ladies and Gentlemen:

Reference is hereby made to the Loan Agreement, dated as of July 23, 2014 (as
amended, the “Agreement”), among ALPINE FUNDING LLC, as borrower (the
“Company”), JPMorgan Chase Bank, National Association, as administrative agent
(the “Administrative Agent”), SIC ADVISORS LLC, as portfolio manager (the
“Portfolio Manager”), the financing providers party thereto, and the collateral
agent and securities intermediary party thereto. Capitalized terms used herein
and not otherwise defined herein shall have the respective meanings given such
terms in the Agreement.

Pursuant to the Agreement, the Portfolio Manager hereby requests approval for
the Company to acquire the following Portfolio Investment(s) via [a Purchase][a
Substitution]:

 

Obligor

   Identifier
(LoanX)    Tranche    Type (1st
lien, 2nd
lien)    Notional    Maturity
Date    Fixed    Spread    LIBOR
Floor    Price    NAICSMoody’s
Industry Code
(four  digit)
Classification1    Proposed
Settlement Date                                                               
  

To the extent available, we have included herewith (1) the material underlying
instruments (including the collateral and security documents) relating to each
such Portfolio Investment, (2) audited financial statement for the previous most
recently ended three years of the obligor of each such Portfolio Investment,
(3) quarterly statements for the previous most recently ended eight fiscal
quarters of the obligor of each such Portfolio Investment, (4) any appraisal or
valuation reports conducted by third parties in connection with the proposed
investment by the Company, (5) applicable “proof of existence” details (if
requested by the Administrative Agent) and (6) the ratio of indebtedness to
EBITDA as calculated by the Portfolio Manager. The Portfolio Manager
acknowledges that it will provide such other information from time to time
reasonably requested by the Administrative Agent.

 

1  Per Schedule 6 of the Agreement.

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 4

Concentration Limitations

The “Concentration Limitations” shall be satisfied on any date of determination
if, in the aggregate, the Portfolio Investments owned (or in relation to a
proposed purchase of a Portfolio Investment, proposed to be owned) by the
Company comply with all the requirements set forth below:

 

  1. Portfolio Investments issued by a single obligor and its Affiliates may not
exceed an aggregate principal balance equal to $15,000,000030,000,000; provided
that Portfolio Investments issued by two obligors and their respective
Affiliates may each constitute up to an aggregate principal balance equal to
$20,000,00040,000,000. Notwithstanding the foregoing, no obligor shall deemed an
Affiliate of any person solely because they are under the control of the same
private equity sponsor or similar sponsor.

 

  2. From and after the end of the Ramp-Up Period, not less than 5055% of
(A) the Net Asset Valueaggregate principal balance of the Portfolio plus (B) the
amounts on deposit in the Accounts (including cash and Eligible Investments)
representing Principal Proceeds may consist of First Lien Loans and cash and
Eligible Investments on deposit in the Accounts representing Principal Proceeds.

 

  3. From and after the end of the Ramp-Up Period, not more than 15% of (A) the
Net Asset Valueaggregate principal balance of the Portfolio plus (B) the amounts
on deposit in the Accounts (including cash and Eligible Investments)
representing Principal Proceeds may consist of Mezzanine Loans.

 

  4. From and after the end of the Ramp-Up Period, not more than 20% of (A) the
Net Asset Valueaggregate principal balance of the Portfolio plus (B) the amounts
on deposit in the Accounts (including cash and Eligible Investments)
representing Principal Proceeds may consist of Portfolio Investments that are
issued by obligors that belong to the same industry classified by a given NAICS
code (four digit)Moody’s Industry Classification; provided that Portfolio
Investments that are issued by obligors that belong to any one industry
classified by a given NAICS codeMoody’s Industry Clarification may constitute up
to 2530% of (A) the Net Asset Valueaggregate principal balance of the Portfolio
plus (B) the amounts on deposit in the Accounts (including cash and Eligible
Investments) representing Principal Proceeds. As used herein, ‘‘Moody’s Industry
Classifications’’ means the industry classifications set forth in Schedule 6
hereto, as such industry classifications shall be updated at the option of the
Portfolio Manager (with the consent of the Administrative Agent) if Moody’s
publishes revised industry classifications.

 

  5. Not more than $30,000,000 of the Net Asset Value45,000,000 of the aggregate
principal balance of the Portfolio may consist of Collateralized Delayed Funding
Commitments.

 

  6. The aggregate amount of undrawn commitments in respect of Delayed Funding
Term Loans shall not exceed the lesser of (i) $12,500,00020,000,000 and (ii) an
amount equal to (x) $30,000,00045,000,000 minus (y) the then-current amount of
Collateralized Delayed Funding Commitments.



--------------------------------------------------------------------------------

SCHEDULE 6

Moody’s Industry Classifications

 

Industry
Code

  

Description

1    Aerospace & Defense 2    Automotive 3    Banking, Finance, Insurance & Real
Estate 4    Beverage, Food & Tobacco 5    Capital Equipment 6    Chemicals,
Plastics & Rubber 7    Construction & Building 8    Consumer goods: Durable 9   
Consumer goods: Non-durable 10    Containers, Packaging & Glass 11    Energy:
Electricity 12    Energy: Oil & Gas 13    Environmental Industries 14    Forest
Products & Paper 15    Healthcare & Pharmaceuticals 16    High Tech Industries
17    Hotel, Gaming & Leisure 18    Media: Advertising, Printing & Publishing 19
   Media: Broadcasting & Subscription 20    Media: Diversified & Production 21
   Metals & Mining 22    Retail 23    Services: Business 24    Services:
Consumer 25    Sovereign & Public Finance 26    Telecommunications 27   
Transportation: Cargo 28    Transportation: Consumer 29    Utilities: Electric
30    Utilities: Oil & Gas 31    Utilities: Water 32    Wholesale



--------------------------------------------------------------------------------

EXHIBIT A

Form of Request for Advance

JPMorgan Chase Bank, National Association,

as Administrative Agent

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Attention: Ryan Hanks

JPMorgan Chase Bank, National Association,

as Administrative Agent

383 Madison Avenue

New York, New York 10179

Attention: Louis Cerrotta

Email: louis.cerrotta@jpmorgan.com

doreen.l.markowitz    larry.w.wise@jpmorgan.com

larryvicenzo.wf .wisebuffolino@jpmorgan.com

vincenzo.f.buffolino@jpmorgan.com

ruchira.patel@jpmorgan.com

Keith.Harden@jpmchase.com

Allison.Shapiro@jpmorgan.com

Ravi.d.Sarawgi@jpmorgan.com

Lori.Ying@jpmorgan.com

ct.financing.requests@jpmorgan.com

de_custom_business@jpmorgan.com

Jacob.s.pollack@jpmorgan.com

JPMorgan Chase Bank, National Association,

as Lender

c/o JPMorgan Services Inc.

500 Stanton Christiana Rd., 3rd Floor

Newark, Delaware 19713

Attention: Robert Nichols

 

  cc: [Collateral Agent]

[Collateral Administrator]

Ladies and Gentlemen:

Reference is hereby made to the Loan Agreement, dated as of July 23, 2014 (as
amended, the “Agreement”), among Alpine Funding LLC, as borrower (the
“Company”), JPMorgan Chase Bank, National Association, as administrative agent
(the “Administrative Agent”), SIC Advisors LLC, as portfolio manager (the
“Portfolio Manager”), the financing providers party thereto, and the collateral
agent and securities intermediary party thereto. Capitalized terms used herein
and not otherwise defined herein shall have the respective meanings given such
terms in the Agreement.



--------------------------------------------------------------------------------

Pursuant to the Agreement, you are hereby notified of the following:

(1) The Company hereby requests an Advance under Section 2.03 of the Agreement
to be funded on [                    ].

(2) The aggregate amount of the Advance requested hereby is $[        ].12

(3) The proposed purchases (if any) relating to this request are as follows:

 

Security

   Par    Price    Purchased Interest (if any)                  

We hereby certify that all conditions to the Purchase of such Portfolio
Investment(s) set forth in Section 1.03 of the Agreement have been satisfied or
waived as of the related Trade Date (and shall be satisfied or waived as of the
related Settlement Date).

 

Very truly yours,

 

Alpine Funding LLC

By:   SIC Advisors LLC, its Designated Manager By  

 

Name:   Title:  

 

12 Note: The requested Financing shall be in an amount such that, after giving
effect thereto and the related purchase of the applicable Portfolio
Investment(s) and/or Permitted Distribution (if any), the Compliance Condition
is satisfied.